An examination of the file in this case reveals a constant vigilance on the part of the plaintiff, mainly directed toward his own comfort. Custody, alimony and support were provided originally by stipulation. That evidences anxiety or interest for the immediate result sought in the institution of the action. However, it was the wife's complaint that was finally acted upon. Following thereafter, a new marriage resulted, and children were born. *Page 47 
Alimony is intended for the wife, and is a continuing obligation on the husband. She is left to the vicissitudes of the world. Here the husband sought the severance of the marriage bond. His last relief in this court was in June, 1942. So long as that relief continues and the boy is employed, the plaintiff will be saved another obligation which belongs to him. Everything so far has been on the side of the plaintiff. To relieve him from the alimony payment means that the minor son by his first marriage will contribute to the support of his father's second family. To state the proposition brings a feeling of revulsion. The defendant must continue in this troubled world on her own. Alimony was provided for her. It ought not to be disturbed. Heard vs. Heard, 116 Conn. 632, 636.
   The motion is denied.